Title: To John Adams from Chérot Dumaine, February 1793
From: Dumaine, Chérot
To: Adams, John


				
					Monsieur
					
				
				je n’eusse pas attendu jusqu’à  ce moment pour Vous remercier du service que Vous avez eu la bonté de me rendre, si je n’en eusse été empêché par les peines & les embarras  que m’a occasionné une fluxion de poitrine dont ma femme est attaquée depuis quelques jours. je saisis le premier instant de tranquillité pour m’acquitter d’un devoir aussi pressant. recevez donc mes remercimens. je Vous les fais dans toute la sincerité de mon cœur pour moi & pour tous mes concitoyens qui partageront sans doute les sentimens d’estime et de reconnaissance avec les quels je suis / Monsieur, Votre très humble & / très obéissant serviteur 
				
					Chérot Dumaine
				
				
			